DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/954,364. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a process of forming a copolymer by copolymerizing propylene and a masked functionalized olefin followed by treating with a bronsted acid and then a metal or ammonium or amine to form a ionomer. The copending claims do not explicitly recite the copolymers are amorphous. However, the copending copolymer has the same monomer components, formed from zirconium catalysts and has the same monomeric amounts. Thus, it is expected that the copending copolymer has the same physical properties, including being amorphous.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “where X is attached to ether the main chain or side chain of R5”. This is indefinite because (1) there is no antecedent basis for “the main chain or side chain” and (2) it is unclear how X can be attached to a side chain of R5 when R5 is defined as a -C(R7a)(R7b)- group (or plurality) and thus gives either a single carbon or a straight chain of carbon atoms. Therefore, claim 1 and all dependent claims are indefinite.
Claim 1 recites the limitation "the residue" in step (a2).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the functionalized olefin copolymer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the main chain".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the functionalized groups in the ionomer are crosslinked by means of one or more from the group consisting of monovalent metal ions, monocationic ammonium ions, monofunctional amines… This is indefinite because it is unclear how a monovalent or monofunctional compound acts as a crosslinking agent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 13 recites 3-buten-1,2-diol which has a hydroxyl group on the carbon atom adjacent to the carbon-carbon double bond. This falls outside the scope of claim 1, which requires an R5 group (defined as -C(R7a)(R7b)-) between the functional group (-OH) and the carbon-carbon double bond. Thus, because claims 3 and 13 contain subject matter outside the scope of claim 1, claims 3 and 13 fail to properly depend from claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
No prior art rejections are presented at this time.
Relevant prior art includes Bouyahyi (EP 3034545) (presented on the IDS of 6/17/2020), Imuta (US 7,393,907), and Van Tol (WO 97/42236) (presented on the IDS of 6/17/2020).
Bouyahyi teaches a process of polymerizing propylene and undecenol (¶ 340) to give an atactic polymer (¶324-326) where the polymerization uses TIBA (¶ 340) which forms a protecting group or ‘masking’ group on the undecanol. Bouyahyi fails to teach the polymers are amorphous and Bouyahyi fails to teach the polymers undergo claimed process step (b2) or (b3) 
Imuta teaches polar group containing olefin copolymers formed by reacting undecenol or undecetnic acid with propylene in the process of triisobutylalumnium (col. 177). Imuta fails to teach the polymers are amorphous and Imuta fails to teach the polymers undergo claimed process step (b2) or (b3) which results in an ionomer.
Van Tol teaches a process for the production of functional polyolefins where a polar monomer is reacted with a protecting compound prior to the copolymerization step (abstract) followed by removal of the protecting group with an acid such as HCl (pg. 24-25). Van Tol fails to teach the polymers are amorphous and Van Tol fails to teach the polymers undergo claimed process step (b2) or (b3) which results in an ionomer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764